        Case 1:19-cv-00008-NRB Document 62 Filed 11/20/20 Page 1 of 21




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------X
 LEWIS HELFER, JENNIFER ELSTER-
 HELFER, AND COLLEEN HELFER,
                                               MEMORANDUM AND ORDER
                    Plaintiffs,
                                                  19 Civ. 0008 (NRB)
               - against –

 JPMORGAN CHASE BANK, N.A.,

                    Defendant.

 ------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE



        Plaintiffs Lewis Helfer (“Lewis”), Jennifer Elster-Helfer

(“Jennifer”) and Colleen Helfer (“Colleen”) brought a suit against

defendant JPMorgan Chase Bank, N.A. (“Chase”) for negligence,

breach of contract, breach of bailment, breach of fiduciary duty,

and conversion, arising out of allegations that approximately

$250,000 in cash went missing from plaintiffs’ safe deposit box.

Chase    now   moves   for   summary   judgment    on   the   grounds    that

plaintiffs’ breach of prohibitions set forth in their safe deposit

box lease preclude recovery of the alleged lost cash, and that

plaintiffs have failed to identify admissible evidence to support

their case that plaintiffs left the $250,000 in cash in their safe

deposit box.      For the following reasons, defendant’s motion is

granted.
      Case 1:19-cv-00008-NRB Document 62 Filed 11/20/20 Page 2 of 21



                               BACKGROUND

     At the outset, the Court summarizes the facts relevant to

this motion as drawn from materials submitted by the parties in

connection with this motion.1

     1. Plaintiffs Lease the SDB

     On or around April 13, 2001, Lewis, along with his wife,

Jennifer and mother, Colleen, jointly executed a Lease of Safe

Deposit Box Agreement (the “Lease”) for safe deposit box number

290 (the “SDB”) located at the Gateway Plaza Chase Bank branch (the

“Gateway Plaza Branch”), located at 331-337 South End Avenue, New

York, N.Y.    Chase designated Lewis Helfer as the primary joint




1    The following facts are drawn from Chase’s Local Civil Rule 56.1
Statement of Undisputed Material Facts (ECF No. 43); the Declaration of
Tyler Kandel in Support of Chase’s Motion for Summary Judgment and the
exhibits annexed thereto (ECF No. 39); the Declaration of Geoffrey
Andrews in Support of Chase’s Motion for Summary Judgment and the
exhibits annexed thereto (ECF No. 40); the Declaration of Tracalene Ruiz
in Support of Chase’s Motion for Summary Judgment and the exhibits
annexed thereto (ECF No. 41); the Declaration of Peterson Chow in Support
of Chase’s Motion for Summary Judgment and the exhibits annexed thereto
(ECF No. 42); the Declaration of Tyler Kandel in Support of Chase’s
Motion for Summary Judgment and the exhibits annexed thereto (ECF No.
48); the Declaration of Joseph Sullivan in Opposition of Chase’s Motion
for Summary Judgment and the exhibits annexed thereto (ECF No. 52); the
Declaration of Plaintiff Lewis Helfer in Opposition of Chase’s Motion
for Summary Judgment and the exhibits annexed thereto (ECF No. 53); the
Declaration of Geoffrey Andrews in Support of Chase’s Motion for Summary
Judgment (ECF No. 59); the Declaration of James J. Stroud in Support of
Chase’s Motion for Summary Judgment (ECF No. 60); and the Declaration
of Tyler Kandel in Support of Chase’s Motion for Summary Judgment and
the exhibits annexed thereto (ECF No. 61).



                                   -2-
      Case 1:19-cv-00008-NRB Document 62 Filed 11/20/20 Page 3 of 21



account holder, though in placing his social security number on

record, it listed a number ending in 3876 when Lewis’s actual

social security number ends in 3826.

     When Chase leased the SDB to plaintiffs, they linked the SDB

to a checking account belonging to Colleen to be used for automatic

payments of fees associated with the Lease.

     At the time plaintiffs leased the SDB, Lewis and Jennifer

resided at 355 South End Avenue, Apt 34P, New York, NY (the “South

End Apartment”).    Chase’s documents noted this address, including

the apartment number for Jennifer, but did not note the apartment

number in Lewis’s address.    When plaintiffs entered into the Lease,

Colleen lived in Apartment 10B of the same building.

     The Lease provides that:

           Lessee agrees to store in the Safe only
           jewelry, securities and papers. Lessee agrees
           NOT to store any other property in the Safe
           including, without limitations, money (cash
           and coin (except for those of numismatic
           value)), whether or not legal tender, bullion
           and postage stamps.

     Despite this provision, Lewis testified that around the time

plaintiffs began leasing the SDB, he had moved a black, zippered

case or envelope (the “Black Case”) containing $250,000 comprised

of $100 bills from an earlier safe deposit box at the Gateway Plaza

Branch.   The origins of this Black Case are somewhat murky.           Lewis


                                   -3-
       Case 1:19-cv-00008-NRB Document 62 Filed 11/20/20 Page 4 of 21



testified that sometime in the eighties and nineties he accumulated

around four-hundred to five-hundred thousand dollars in cash in a

security deposit box at a World Trade Center branch of Chase.             At

some point, Lewis segregated $250,000 to keep separately in the

Black Case.    When the Gateway Plaza branch opened closer to his

home, he closed the World Trade Center Branch box and claims he

then moved the Black Case to a safe deposit box at the Gateway

Plaza Branch that he opened prior to opening the SDB.                   This

happened “probably in the nineties.”         Jessica testified that she

saw the Black Case in this earlier safe deposit box and that it

was open and “stuffed” with cash in a “kind of messy” fashion.

She testified that Lewis wanted her to be aware that there were

“hundreds of thousands of dollars” in the box.             Finally, Lewis

testified that at some point, he re-counted the amount of money in

the Black Case and sealed it shut with masking tape.         He then moved

it into the SDB around April of 2001 when plaintiffs opened the

SDB.   Jennifer testified that she saw the sealed Black Case in the

SDB.   Colleen also testified that see saw the sealed Black Case in

the SDB and that Lewis at some unknown point told her he had “a

quarter of a million dollars” in the Black Case.

       After September 11, 2001, Colleen relocated with her husband

to Florida.    She testified that she notified Chase to change her



                                    -4-
      Case 1:19-cv-00008-NRB Document 62 Filed 11/20/20 Page 5 of 21



address to 3700 South Ocean Boulevard, and that in 2010, this

address was associated with her bank account ending in 2367 which

was drawn from to make payments for the SDB.           In 2004, Lewis moved

from the South End Apartment to 75 Leonard Street.            He rented out

the South End Apartment to an Elizabeth Alexander. Lewis testified

that he went to the Chase Gateway Branch on two occasions to

instruct Chase to change the address on all his accounts to 75

Leonard Street.

     According the Chase’s records, between April 2001 and August

2011, the only individual to access the SDB was Colleen who did so

on nine separate occasions.      Lewis testified that he too accessed

the SDB but Chase did not require him to sign in as they knew who

he was.

     2. The Amended Lease

     The Lease has a provision by which Chase may modify the Lease

“by a writing mailed by the bank to you or posted in the branch

where the safe is located.”       Chase purports to have amended the

Lease,    effective   as   of   April    2018   (the     “Amended   Lease”).

Plaintiffs assert, however, that they never saw the Amended Lease,

and that if Chase had mailed it, it would have sent the Amended

Lease to the wrong addresses as each of the plaintiffs had moved.

     The Amended Lease provides that the lessee “agree[s] not to



                                   -5-
     Case 1:19-cv-00008-NRB Document 62 Filed 11/20/20 Page 6 of 21



use the box to store money, coin or currency unless it is of a

collectable nature, and you assume all risks and hold the Bank

harmless of any loss or alleged loss of said money, coin or

currency.”

     3. Defendant Sends Notices of Incomplete Payments

     The Lease and Amended Lease contain different termination

clauses.   The Lease provides that Chase “may terminate this lease

and require vacation and surrender of the Safe and the keys and

combinations thereof at any time by giving thirty days’ written

notice of such termination, to be sent by mail to the Lessee,

addressed to the last address of the Lessee(s) shown on the Safe

Deposit Box Contract Card.”

     Per the Amended Lease:

             [Chase] may terminate this lease at any time
             by telling you verbally or mailing you written
             notice at the address that we have on file.
             Once notified you will remove the contents of
             the box, surrender all keys and pay all the
             fees due. If you have not removed the contents
             and/or have not returned all keys on the date
             of termination of the lease, or if the annual
             rent has not been paid, we will, after
             observing the time prescribed by applicable
             law and/or regulation, gain access to the box
             and remove, list and store its contents as
             required by state law.

     On April 21, 2017, Chase sent Lewis an invoice stating that

his “annual safe deposit box rent . . . is due April 15, 2017.”




                                  -6-
      Case 1:19-cv-00008-NRB Document 62 Filed 11/20/20 Page 7 of 21



This invoice was sent to the South End Apartment address. For

reasons which neither party explains, this was contrary to Chase’s

practice to debit the annual payment from Colleen’s account, as

Chase had done so since 2001.         On May 19, 2017, Chase sent a

follow-up letter, again to the South End Apartment address.            At

the same time, Chase also sent a letter to Colleen at her South

End Avenue address.     On August 21, 2017, Chase mailed additional

letters   addressed   to   Lewis   and   Colleen’s   South   End   Avenue

addresses.

     On February 22, 2018, Chase sent a follow-up invoice stating:

“We’ve tried to reach you about your annual safe deposit payment,

which is 313 days past due. You must immediately pay the balance

due on this notice to avoid your box being opened and your contents

transferred to an offsite location.        As with the other notices,

this was sent to the South End Apartment address.

     4. Defendant Drills the SDB and Removes its Contents

     Having received no payment or responses from any of the

plaintiffs, on April 18, 2018, Chase had two of its safe deposit

box analysts, Lori Hartwell and Nancy Scipio2 (the “Analysts”)




2    Plaintiffs allude to certain personal financial difficulties Ms.
Scipio may have experienced in years past. Because they are irrelevant
to our analysis, the Court declines to repeat those allusions here.


                                   -7-
      Case 1:19-cv-00008-NRB Document 62 Filed 11/20/20 Page 8 of 21



drill the SDB open, inventory the contents, and place those

contents in separate bags for storage. That same day, Chase mailed

Lewis a letter stating that the contents of the SDB had been

drilled   and    would   be   moved    to     an   off-site   location.    Lewis

testified that even though he was no longer living at the South

End Apartment address, a doorman for the building recognized his

name and gave the letter to Ms. Alexander who called Lewis to

notify him of the delivery.           Lewis testified that he received the

letter on April 20, 2018.

     Lewis then contacted Chase by telephone several times to

discuss reclaiming the contents of the SDB.              On May 2, 2018, Lewis

and Jennifer visited the Gateway Plaza Branch to reclaim the

contents of the SDB.           Among their personal belongings, they

recovered $75,580.       Of this amount, forty-six hundred-dollar bills

were recovered from the Black Case which the Analysts initially

described   as    “empty”     in   their      inventory.       Separately,   two

additional bags contained 250 hundred-dollar bills each.                  Lewis,

who recorded a video of himself at the Gateway Plaza Branch,

confronted Dahiana Frias, the branch manager, clearly in a state

of distress indicating that the cash in the bags were well short

of the amount he had placed in the SDB.               Lewis also asked to see

a video of the drilling, and Ms. Frias stated that a video existed




                                        -8-
       Case 1:19-cv-00008-NRB Document 62 Filed 11/20/20 Page 9 of 21



but that she would have to involve corporate security to retrieve

it.   No video was produced to plaintiffs, and according to Chase’s

technical security manager, any such video would not have been

preserved after ninety days in the absence of a legal hold.

However, prior to the commencement of the action none of the

plaintiffs formally notified Chase that any of their property or

cash was missing when they reclaimed the contents of the SDB and

no police report was filed.

      5. The Exculpatory Clauses

      The Lease and Amended Lease both contain exculpatory clauses

but with differing language.       The Lease provides that:

           [Chase] shall have no liability to Lessee for
           the alleged loss of or damage to the contents
           or alleged contents of the Safe due to fire,
           water, other mishap, robbery or burglary
           provided [Chase] has exercised ordinary care.
           “Ordinary care” means the implementation by
           [Chase] [of] access procedures and the use of
           security precautions deemed by [Chase] to be
           reasonable and appropriate to safeguard of
           property.     Lessee agrees that loss, or
           destruction of, or failure to return, any part
           or all of the alleged contents of the Safe,
           including a “mysterious disappearance,” shall
           not itself establish, or support and inference
           of, or failure to exercise ordinary care.

      The Amended Lease provides that:

           This lease does not create a bailor and bailee
           relationship between you and [Chase]. We do
           not have knowledge of and we do not exercise
           supervision over the box, or over examination



                                    -9-
        Case 1:19-cv-00008-NRB Document 62 Filed 11/20/20 Page 10 of 21



             or removal of any of its contents. You assume
             all risks of injury, loss or damage of any
             kind (included but not limited to loss or
             damage due to fire, water, other mishap,
             robbery or burglary) arising out of the
             deposit of anything in the box, provided we
             have exercised ordinary care. “Ordinary care”
             means the implementation by [Chase] [of]
             access procedures and the use of security
             precautions deemed by [Chase] to be reasonable
             and appropriate to safeguard of property. The
             fact that any contents may be missing will
             neither imply that unauthorized access has
             been granted nor used as evidence of lack of
             ordinary care or negligence on our part. * *
             * * [CHASE] WILL NOT BE LIABLE FOR INDIRECT,
             SPECIAL, CONSEQUENTIAL OR EMOTIONAL DAMAGES
             REGARDLESS OF THE FORM OF ACTION. YOU AGREE
             AND REPRESENT THAT THE AGGREGATE VALUE OF THE
             CONTENTS OF THE BOX WILL NOT EXCEED $25,000 AT
             ANY TIME AND BASED ON THIS REPRESENTATION
             FURTHER ACKNOWLEDGE AND AGREE THAT [CHASE]’S
             MAXIMUM LIABILITY, IF ANY, WILL BE LIMITED TO
             $25,000 WITH RESPECT TO ANY CLAIM ARISING OUT
             OF,   OR  OTHERWISE   CONNECTED   WITH,   THIS
             AGREEMENT, THE BOX OR ITEMS STORED IN THE BOX.

        6. Procedural History

        Plaintiffs commenced this action on November 16, 2018 in New

York Supreme Court and Chase removed to this Court on January 2,

2019.     ECF No. 1.   On December 12, 2019, Chase filed a pre-motion

letter seeking leave to file a motion for summary judgment.               ECF

No. 33.     Plaintiffs responded to Chase’s letter (ECF No. 36), and

after reviewing the letters and the amended complaint, this Court

granted Chase leave to file its contemplated motion at a conference

on January 15, 2020, which it did on April 22, 2020.            ECF No. 38.


                                     -10-
     Case 1:19-cv-00008-NRB Document 62 Filed 11/20/20 Page 11 of 21



                              DISCUSSION

     1. Legal Standard

     Summary judgment is appropriate when the moving party “shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”         Fed. R. Civ.

P. 56(a).    “A fact is material when it might affect the outcome of

the suit under governing law.” McCarthy v. Dun & Bradstreet Corp.,

482 F.3d 184, 202 (2d Cir. 2007) (internal quotation marks omitted)

(quoting Jeffreys v. City of New York, 426 F.3d 549, 553 (2d Cir.

2005)).     A factual dispute is genuine if a reasonable factfinder

could decide in the nonmoving party’s favor.        Id.

     At summary judgment, a court must resolve all ambiguities and

draw all justifiable inferences in the nonmoving party’s favor.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).             The

moving party must “make a prima facie showing that it is entitled

to summary judgment.”    Celotex Corp. v. Catrett, 477 U.S. 317, 331

(1986).     If it does so, then there is no issue for trial unless

the party opposing summary judgment presents “sufficient evidence

favoring the nonmoving party for a jury to return a verdict for

that party.”    Anderson, 477 U.S. at 249.

     2. Analysis

     Chase makes two overarching arguments in their motion for




                                  -11-
        Case 1:19-cv-00008-NRB Document 62 Filed 11/20/20 Page 12 of 21



summary judgment that would dispose of plaintiffs’ claims in their

entirety.     The first is that plaintiffs cannot hold Chase liable

for   cash    missing   from   the    SDB    because   the   Lease   prohibited

plaintiffs from storing cash in the SDB in the first place.                   ECF

No. 44 at 12-13.          Second, Chase argues that plaintiffs’ self-

serving      deposition    testimony        absent   credible      corroborating

evidence is insufficient to establish damages.                  Id. at 19-21.

Additionally,     Chase    makes     discrete    arguments    to    support   the

dismissal of plaintiffs’ negligence, breach of contract, breach of

bailment, breach of fiduciary duty, and conversion claims.                Id. at

13-21.

        Plaintiffs, in response, use twenty of their twenty-five

pages to list the various ways in which Chase made administrative

errors maintaining plaintiffs’ personal details linked to the SDB

account and processing payments for the SDB.             ECF No. 55 at 2-20.

These errors, so plaintiffs’ argument goes, amounted to breaches

of contract under the Lease which resulted in the improper drilling

of the SDB, which in turn led to the alleged theft of plaintiffs’

cash.     In response to the suggestion that they themselves have

breached the Lease by storing cash in the SDB, plaintiffs unveil

a new theory that they stored the cash in the SDB for numismatic

purposes which would be allowed under the terms of the Lease.




                                      -12-
      Case 1:19-cv-00008-NRB Document 62 Filed 11/20/20 Page 13 of 21



     Secondly, plaintiffs argue that Lewis’s testimony regarding

the $250,000 stored in the Black Case, combined with testimony

from Jennifer that she had seen the Black Case stuffed with cash

and Colleen’s testimony that Lewis had, at some previous point in

time, told her he kept “a quarter of a million dollars” in the

Black Case, is sufficient evidence to establish damages.

     Lastly,     plaintiffs   consent     to   the   dismissal   of     their

negligence and bailment claims.         ECF No. 55 at 25.        The Court

therefore grants dismissal of those claims.

     At no point in their opposition brief do plaintiffs attempt

to sustain their breach of fiduciary duty claim or claim for

punitive damages.     The Court therefore will dismiss those claims

as waived.     See In re UBS AG Secs. Litig., Case No. 07-cv-11225,

2012 WL 4471265, at *11 (S.D.N.Y. Sept. 28, 2012) (recognizing

that a party “concedes through silence” arguments by its opponent

that it fails to address).3

     Thus, only plaintiffs’ breach of contract and conversion

claims remain.     Because plaintiffs breached the Lease by storing



3    Even were it not waived, plaintiffs’ claim for breach of fiduciary
duty would fail on account that plaintiffs have not identified any duty
of Chase’s independent of its contractual obligations.     See Grund v.
Delaware Charter Guarantee & Tr. Co., 788 F. Supp. 2d 226, 249 (S.D.N.Y.
2011) (“[U]nder New York law, a cause of action for breach of fiduciary
duty that is merely duplicative of a breach of contract claim cannot
stand.”).


                                   -13-
        Case 1:19-cv-00008-NRB Document 62 Filed 11/20/20 Page 14 of 21



currency in the SDB, those claims must likewise be dismissed.

        Under the terms of the Lease, plaintiffs “agree[d] NOT to

store     any   other     property     in   the    Safe   including,     without

limitations, money (cash and coin (except for those of numismatic

value)), whether or not legal tender, bullion and postage stamps.”

Similarly, in the Amended Lease, the lessee “agree[s] not to use

the box to store money, coin or currency unless it is of a

collectable nature, and you assume all risks and hold the [Chase]

harmless of any loss or alleged loss of said money, coin or

currency.”       We need not reach the question of whether the Lease

was effectively amended.        The result under either the Lease or the

Amended Lease is the same:           plaintiffs cannot sustain their case.

        New York courts have routinely upheld safe deposit box lease

provisions that prohibit the storage of currency.                 See, e.g.,

Radelman v. Mfrs. Hanover Trust Co., 306 N.Y.S.2d 638 (N.Y. App.

Div. 1969) (“[T]he lease provision prohibiting the deposit of money

in the box is neither unconscionable nor offensive to public policy

which imposes no limitation or restriction on the freedom of

contract between a bank and its depositors. . . . Plaintiff, having

executed the lease, is, in the absence of fraud or undue influence,

conclusively      bound    by   the    terms      therein.”).    Under    these

provisions, courts have consistently dismissed plaintiffs’ claims




                                       -14-
     Case 1:19-cv-00008-NRB Document 62 Filed 11/20/20 Page 15 of 21



arising from allegations of missing or stolen cash from safe

deposit boxes.     See Uribe v. Merchants Bank, 91 N.Y.2d 336 (1998)

(dismissing   claims     arising      from    alleged    theft      for   items   not

specifically allowed for storage under the safe deposit box lease);

Levina v. Citibank, N.A., 16 A.D.3d 160 (N.Y. App. Div. 2005)

(dismissing action for loss or theft of cash on grounds that

plaintiff was prohibited from storing cash in safe deposit box);

Martin v. Citibank, N.A., 2008 N.Y. Misc. LEXIS 9631, 2008 NY Slip

Op 33398(U) (N.Y. Sup. Ct. Dec. 15, 2008) (granting partial summary

judgment for breach of contract and negligence claims as to the

alleged   theft    of   cash   from    a     safe   deposit    box    where   lease

prohibited storage of cash); Rodriguez v Banco Popular N. Am.,

2014 N.Y. Misc. LEXIS 3417, 2014 NY Slip Op 32003(U) (N.Y. Sup.

Ct. June 10, 2014) (dismissing claims, including for breach of

contract and conversion, where safe deposit box lease prohibited

plaintiff   from    storing     money).        Here     too,   we    must   dismiss

plaintiffs’ claims arising from the alleged theft of $250,000 in

cash from the SDB since plaintiffs were prohibited from storing

cash therein in the first place.

     Chase’s alleged missteps leading up to the drilling of the

SDB – namely the unexplained halting of automatic payments from

Colleen’s   account     and    the   failure    to    update     plaintiffs       home




                                       -15-
      Case 1:19-cv-00008-NRB Document 62 Filed 11/20/20 Page 16 of 21



addresses – do not change our analysis.         For instance, in Martin

v. Citibank, N.A., the court held that there was indeed a triable

issue of fact over whether the lessor bank permitted unauthorized

access to plaintiff’s safe deposit box.          2008 N.Y. Misc. LEXIS

9631, at *9.    Nonetheless, it still dismissed plaintiff’s claim

for damages arising out of missing cash because the lease in issue

prohibited storage of cash.      Id. at *5.4

     Plaintiffs’ argument that they did not breach the terms of

the Lease because the missing $250,000 had numismatic value –

raised for the first time in their opposition to Chase’s motion

for summary judgment – borders on risible.        Lewis now claims in a

declaration submitted with plaintiffs’ opposition brief that the

$250,000 was comprised of “2,500 mint condition, brand new $100

bills in consecutively numbered batches.” ECF No. 53 ¶ 4.          He then

attaches a print-out of sales on Ebay purporting to show lots of


4     Plaintiffs’ reliance on New York Banking Law § 335 similarly fails.
The law governs a bank’s remedies to dispose of property when a safe
deposit box lease is terminated. It would provide a bank with a defense
against claims of lost property arising from the removal of a plaintiff’s
safe deposit box when the bank complies with the requirements of the
statute. See Fouad v. Citibank, N.A., 553 N.Y.S.2d 577, 578-80 (N.Y.
Sup. Ct. 1989); Golomb v. N. Fork Bank, 824 N.Y.S.2d 754 (N.Y. Dist. Ct.
2006). But plaintiffs have not pointed the Court to, nor has the Court
by its own research found, any case law suggesting that Banking Law § 335
creates a private cause of action for plaintiffs or otherwise adds
obligations on the part of a bank to safeguard property for which it is
not liable under the terms of the Lease. Thus, Chase’s alleged non-
compliance with the letter of Banking Law § 335 does not alter the
Court’s conclusion that plaintiffs’ claims must be dismissed.



                                   -16-
      Case 1:19-cv-00008-NRB Document 62 Filed 11/20/20 Page 17 of 21



1985 100-dollar-bills selling at premiums.

     “[A] party may not create an issue of fact by submitting an

affidavit in opposition to a summary judgment motion that, by

omission     or   addition,     contradicts    the     affiant's     previous

deposition testimony.”        Hayes v. New York City Dep't of Corr., 84

F.3d 614, 619 (2d Cir. 1996).5       Lewis’s deposition testimony gives

no indication that he gave any thought to the bills placed in the

SDB or into the Black Case specifically.             He testified that the

did not deposit the $250,000 at a single point but rather made

several    deposits   “over    time.”      According   to   his    deposition

testimony:

             [T]he money was put in the box and then it was
             eventually made a package of [$250,000].     I
             didn’t go from [‘L]et me take out ten thousand
             I’m going to put in the bag.[’] I had more
             than two fifty in that box but I don’t know
             exactly when I accumulated it to make the two
             fifty package.

Additionally, he admitted in his deposition that when he received

these new bills from the bank, not all of it went into storage.

The cash that went into the security deposit boxes “fluctuated.”

Lewis notes that he “would keep some [and] spend some,” and when

asked whether there was any way to trace the money in the SDB,



5    See also Tomlins v. Vill. of Wappinger Falls Zoning Bd. of Appeals,
812 F. Supp. 2d 357, 363 n. 9 (S.D.N.Y. 2011) (declining to consider
facts raised for the first time in opposition papers).


                                    -17-
     Case 1:19-cv-00008-NRB Document 62 Filed 11/20/20 Page 18 of 21



admitted that he hadn’t written the number down on each bill he

was placing in the SDB and merely “assume[d] . . . that I took out

all that money . . . in the eighties” because the dollars he found

remaining in the Black Case were from 1985.

     Now, suddenly, Lewis declares with certainty under penalty of

perjury   that   he   counted   the    money   in   the   Black   Case   which

“consist[ed] of “2,500 mint condition, brand new $100 bills in

consecutively numbered batches.”        This assertion lacks all indicia

of credibility and is inconsistent with his deposition testimony

that he would spend some dollars while placing others in the SDB

and that he was unable to answer defense counsel’s question of how

he could track the money allegedly placed in the SDB.                This is

precisely the type of sham factual issue that courts in this

Circuit will not countenance to save a case from summary judgment.

     Further, at no point prior to his late declaration did Lewis

express any inkling that he had interest in the missing dollars

for their collector’s value.          In fact, in response to the direct

question of “[w]hy did you deposit . . . that two hundred and fifty

thousand dollars into that case into that box,” Lewis replied:




                                      -18-
      Case 1:19-cv-00008-NRB Document 62 Filed 11/20/20 Page 19 of 21




           I had a lot of money I was making and I wanted
           to feel I wouldn’t keep it all in one place.
           Just spread it around. Just felt in case I
           needed it I had the cash in there.      I just
           don’t feel comfortable having my money . . .
           all in one place.6

Beyond Lewis’ testimony, the state of the bills in the Black Case

also belies the claim that they were held for their numismatic

value.   Jennifer describes how they were “stuffed” into the case

in “messy” fashion.    As mentioned above, Lewis also kept no record

of the details of the dollar bills in the Black Case, further

undermining the theory that he had any intention to maintain the

bills as collectors’ pieces.     Cf. DeBiase v. Commercial Union Ins.

Co. of New York, 278 N.Y.S.2d 145, 148 (N.Y. Civ. Ct.), aff'd sub

nom. De Biase v. Commercial Union Ins. Co. of New York, 286

N.Y.S.2d 502 (N.Y. App. Term 1967) (distinguishing between monies

kept as articles of exchange and monies that are “removed from

circulation as a medium of exchange and collected and saved by a

numismatist concerned with their commercial numismatic value”).

     Lastly, in answers to interrogatories and in the complaint



6    Jennifer and Colleen’s testimony likewise do not suggest any
numismatic purpose for the money held in the SDB. According to their
testimony, Lewis only told his wife and mother about the cash in the SDB
so that “in case something happen[ed] to [him, he wanted them] to know
it is there.” No mention was made of the fact that they might receive
a windfall from the collectable value of the currency.


                                   -19-
     Case 1:19-cv-00008-NRB Document 62 Filed 11/20/20 Page 20 of 21



itself, plaintiffs never referenced the value of the missing money

beyond its alleged $250,000 in face value.         Even in its letter in

response to Chase’s letter requesting a promotion conference (ECF

No. 36) and when the parties came before this Court to discuss the

motion, plaintiffs failed to even mention this argument in response

to the Chase’s theory of the case.       It is clear that Lewis’s newly

minted passion for numismatics is a last-ditch attempt to save

plaintiffs from the clear result of New York law.            It fails.   No

reasonable jury could credit what in the Court’s view approaches,

if not constitutes, perjury.

     Because plaintiffs’ breach of the Lease prevents them from

recovering any missing cash from the SDB, and thus requires

dismissal of their remaining claims, the Court need not reach

Chase’s    secondary   argument    concerning      the   sufficiency     of

plaintiffs’ evidence to prove damages.

                              CONCLUSION

     For   the   foregoing   reasons,    Chase’s    motion    for   summary

judgment is GRANTED in its entirety. 7          The Clerk of Court is

respectfully directed to terminate the motion pending at ECF No.

38 and to close the case.



7    As Chase was the only party to request oral argument and as it has
prevailed on its motion, the Court concludes that oral argument would
not be productive.


                                  -20-
     Case 1:19-cv-00008-NRB Document 62 Filed 11/20/20 Page 21 of 21




          SO ORDERED.

Dated:    New York, New York
          November 20, 2020

                                         ____________________________
                                             NAOMI REICE BUCHWALD
                                         UNITED STATES DISTRICT JUDGE




                                  -21-
